DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the third Office Action on merits for application no. 16/585,886 filed 27 September 2019. Claims 1, 5, 6, 8-14, 17, and 19-25 pending. Claims 2-4, 7, 15, 16, and 18 canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19 now depends from claim 14

Examiner’s Note:
Claim 19 originally depended from claim 18, which is now canceled. Since the claim language of claim 18 is not part of claim 14, is appears that claim 19 should now depend from claim 14.

Allowable Subject Matter
Claims 1, 5, 6, 8-14, 17, and 19-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A planetary gear module for a swing drive of a construction machine, the planetary gear module being configured to be integrated in-between first and second adjacent planetary gear modules, the planetary gear module comprising: a planetary gear stage; and a stage support for supporting the planetary gear stage; the stage support comprising an input support interface for stacking the first adjacent planetary gear module onto the planetary gear module and an output support interface for stacking the planetary gear module onto the second adjacent planetary gear module; the planetary gear stage comprising an input gear interface for operatively connecting the planetary gear module to a gear of the first adjacent planetary gear module and an output gear interface for operatively connecting the planetary gear module to a gear of the second adjacent planetary gear module; and the output support interface and the input support interface as well as the output gear interface and the input gear interface of the planetary gear module are configured to match to each other, wherein the planetary gear stage comprises a sun gear, a planetary carrier, and a ring gear, wherein the ring gear completely houses the sun gear, and wherein the ring gear forms the stage support, and wherein the sun gear comprises a groove for accommodating a snap ring, within which a transition sleeve for connecting the input gear interface to the gear of the first adjacent planetary gear module is positioned.
Claim 14:
A swing reducer for a construction machine comprising: a housing; and a planetary gear module comprising: a planetary gear stage; and a stage support for supporting the planetary gear stage; wherein the stage support comprises an input support interface for stacking a first adjacent planetary gear module onto the planetary gear module and an output support interface for stacking the planetary gear module onto a second adjacent planetary gear module; and wherein the planetary gear stage comprises: U.S. Patent Application Serial No. 16/585,886Page 5 of 8 Reply responsive to final Office Action dated December 9, 2021 Reply dated: February 18, 2022 an input gear interface for operatively connecting the planetary gear module to a gear of the first adjacent planetary gear module; an output gear interface for operatively connecting the planetary gear module to a gear of the second adjacent planetary gear module; a sun gear, wherein the sun gear comprises a groove for accommodating a snap ring, with which a transition sleeve for connecting the input gear interface to the gear of the first adjacent planetary gear module is positioned; a planetary carrier; and a ring gear that completely houses the sun gear and forms the stage support, wherein the output support interface and the input support interface as well as the output gear interface and the input gear interface are configured to match to each other; and wherein the planetary gear module is attached to the housing via a bolt, the bolt extending through a through hole formed in a ring gear of the planetary gear module.
Claim 25:
A planetary gear module for a swing drive of a construction machine, the planetary gear module being configured to be integrated in-between first and 
Regarding claims 1, 14, and 25, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant took previously objected to material and drafted it into independent form. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see remarks, filed 18 February 2022, with respect to pages 6-7 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1, 5, 6, 9-12, 14, 17, and 21-24 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID J HLAVKA/Primary Examiner, Art Unit 3659